Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment and response received August 10, 2021.  Claims 1, 3, and 7 are amended.  Claims 1-20 are pending.
The rejections set forth in the May 11, 2021 office action are now withdrawn.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be KR 10-2016-0049923 A, which teaches derivatives including anthra[2,3-b][1,4]benzodioxin-7,12-diamine for an organic light emitting device:

    PNG
    media_image1.png
    218
    349
    media_image1.png
    Greyscale
    (see compound #307, page 32).  
The KR ‘923 derivatives comprise an additional condensed hydrocarbon ring not present on compounds according to instant claim 1.  The reference fails to teach or to render obvious a naphthobenzodioxin diarylamine compound.  Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAWN L GARRETT/Primary Examiner, Art Unit 1786